Title: To James Madison from George Alexander Otis, 4 January 1821
From: Otis, George Alexander
To: Madison, James


                
                    Sir,
                    Philadelphia 4th. January 1821
                
                I beg to acknowledge the receipt of your respected letter of the 29th Ulto. and to return my grateful acknowledgements for the honour you have done me in naming my enterprise to Mr. Stephenson; to whom I shall request my Agent in Richmond to deliver a Set.
                I pray you to accept Sir my Sincere thanks for the permission to make your letter of 5th July public, and for your benevolent wishes of Success to my undertaking. The high character of Botta’s History is indeed sufficiently established with those who have read it in the language of the author, and can admit his apology, of the example of the ancient Historians, for factitious Speeches; and whose Self-love personal or local, is not wounded by the praises he bestows, as I think, with justice.
                But one of your revered predecessors in the first rank among freemen; and one whose opinions carry great weight in New England, though he is so kind as to wish well to the Success of my labours, yet has candidly written me, that “he thinks he discerns too manifest a disposition in Botta to bestow the laurels on the Southern States which ought to decorate the brows of the Northern.[”] “I will mention one instance,” he continues, “which you may attribute if you please to my vanity. The speeches of Mr Richard Henry Lee and Mr. John Dickinson upon the question of independence are gross impositions on mankind.[”] [“]I encourage however the propagation of the work on all occasions, though it appears to me too much like Davilas History of the Civil War in France, which although it may compare as a composition with Livy, Thucydides or Sallust—and although it professes a wonderful impartiality—yet is as manifestly an apology for Catharine de Medicis, and the Cardinal de Lorraine as Humes History of England is for the Stuarts.” Such are the doubts and suspicions of the venerable John Adams. To which I have the mortification to add the sentiments of the leading members of the immediate government of the University of Cambridge, near Boston, Who are among the editors of the North American Review. The Rev. Professor Edward Everett writes me as follows: “Sir I feel it my duty candidly to state to you our impressions, with respect to this work and your translation of it, as Subjects of notice in our Journal.[”] “In the first place, it was on every ground, the unanimous feeling of those concerned in conducting the N. A. Review, that no notice should be taken of it, if it were not Such an One, as would be favorable to the interests of the work, and gratifying to your feelings.[”]
                “As you are concerned only in the translation, simply to have commended that, without expressing a high opinion of the work itself, would have been rather prejudicial than favorable to the enterprise.[”] “To make

the review of your translation, therefore, of Service to you, it would have been necessary to go further, and commend the work itself.[”] “This would be to be done, on two grounds; either as a work comparatively speaking of merit, and remarkable as the production of a foreigner, and entitled to a place in the collection of documents relative to America; or as a work worthy of being made a popular manual of Revolutionary History. The latter, we do not consider it, for besides many positive errors, the Author has not penetrated, at all, into the Genius of our Institutions. No foreigner could be expected to do it, without long residence here. His whole work, from this cause, wears a Strange foreign air; and is marked often with vagueness and inconclusive generalities, from the Author’s ignorance of the precise character of our Civil and political institutions. To have stated and enforced this, would have been doing your work what little harm our Review is able to do any work; and it would have been a poor compensation to you, to have bestowed upon the translation the commendation of which, as I have said we consider it worthy. I should feel gratified, if you would infer from this Statement, what is the real truth, that in refraining from a notice of your work we acted chiefly out of friendship for you.[”] “If you wish to have it reviewed as a translation alone, or, in general, that we should discuss the merits of the history, you may depend on its being done with perfect fairness, and as favorably to your enterprise as conscience admits.”
                I beg pardon for offering so long extracts, but they serve to show that in New England, I have much more to fear for the Author, than the Translation.
                The charge above laid against Botta of not having penetrated into the Genius of our institutions, is what I am most solicitous to rebut, and your Authority, who so materially contributed to founding them, would be peremptory and irrefragable. With the highest veneration, I beg leave to subscribe myself, Sir, Your Obliged Humble Servant,
                
                    George Alexander Otis
                
            